IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-560-CR


RICHARD ROMANO,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 97,919, HONORABLE BOB JONES, JUDGE
 



PER CURIAM
	Appellant's untimely pro se motion for extension of time to file notice of appeal
is overruled.
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed
Filed:  January 8, 1992
[Do Not Publish]